DETAILED ACTION
Election/Restrictions
Applicant’s confirmation of election without traverse of 5A2-SC8, phospholipid, in vivo,  in the reply filed on November 1 2022 is acknowledged.  Claims 1-3, 8-11 and 21-43 are pending in the application. Claims 9-10, 23-26 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 1 2022.   Accordingly, claims 1-3, 8, 11, 21-22, 27-34 and 36-43 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 11, 21-22, 27-34 and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN101591428B, cited on PTO Form 1449) in view of Li (Biomaterials, 2012, cited on PTO Form 1449), Tomalia et al. (US Patent No. 4558120), Shi et al. (WO2010056403A1) and He et al. (Macromol Biosci, 2015).
Applicant Claims
	The instant application claims a method for delivery an agent to a cell, the method comprising contacting said cell with said agent assembled with a lipid composition that comprises a compound having the structure of formula I.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sun (wherein the Machine translation is utilized for teachings) is directed to a method for synthesizing polyester dendrimer.  After reacting a polyamine or a polyol with an AB type asymmetric monomer, the CD type asymmetric monomer and the AB type asymmetric monomer are repeated alternately added.  AB type monomers is methacryloyloxyethyl acrylate or methacryloyloxypropyl acrylate.  The CD monomer is cysteamine.    Polyamines taught include ethylene diamine, 1,3-propanediamine, tris(2-aminoethyl)amine, tris(3-aminopropylamine) or polyethyleneimine, etc. (page 3, last paragraph).  The reaction between B functional groups and C functional groups is a click chemical reaction (page 3).  Since the polyamine has two or more amino groups., the amino group can undergo Michael addition reactions with the acryloyloxy group in the Abx type asymmetric monomer to form a compound having a plurality of branches (page 4).  The number of generations can vary between 1-10 (page 5).  The dendrimer can be utilized as a biomedical material especially a drug sustained release carrier (page 5).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Sun teaches a CD monomer with a thiol group which can undergo click chemistry with the AB monomer, Sun does not expressly teach an alkyl thiol.  While Sun teaches the dendrimer can be used as a sustained release carrier for a drug, Sun does not teach a nucleic acid.  However, these deficiencies are cured by Li et al.
Li et al. is directed to a biomimetic lipid library for gene delivery through thiol-yne click chemistry.  It is taught that the delivery of nucleic acid such as siRNA into cells is a cornerstone of biological research and is of fundamental importance for medical therapeutics (abstract and introduction).  Taught is employing thiol-yne chemistry for the synthesis of cationic thioether lipids with two hydrophobic tails of variable lengths (page 1).  Figure 1 shows eight alkyl thiols (C6-C12 and C16) and polyamines used to form the compounds.  Phosphatidylethanolamine DOPE was used as a co-lipid.  The ratio of cationic lipid/DOPE molar ratio utilized was 1.3:1 (section 3.2.1)  Lipids containing C11 or C12 hydrophobic tails showed enhanced cell transfection in comparison to lipids with shorter or longer tails (page 5, section 3.2.2.).  The simple synthesis allows for the in vivo delivery of both DNA plasmids and siRNAs (conclusions).  
	While Sun teaches a polyamine core, Sun does not expressly teach a core corresponding to 5A2. While Sun teaches the dendrimer can be used as a sustained release carrier for a drug, Sun does not teach a nucleic acid or contacting.  However, this deficiency is cured by Tomalia et al., He et al. and Shi et al.
	Tomalia et al. is directed to a dense star polymer.  Taught is a dendrimer having a polyvalent core that is covalently bonded to at least two ordered dendric branches (column 3, lines 1-5).  Nucleophilic core compositions include polyamines such as diethylenetriamine, tetraethylenepentamine, etc. (column 10, lines 46-60).  
	He et al. is directed to defined polymeric materials for gene delivery.  It is taught that for successful gene therapy, the delivery of the curative genetic information into target cells is the main hurdle.  Polymeric materials have been widely investigated as gene delivery agents, generating first promising results (abstract).  Gene therapy requires the targeted delivery of the therapeutic gene into the affected patient cells (introduction).  The most common synthetic nucleic acid carriers are based on cationic lipids, peptides and polymers.  These cationic agents have the potential to compact negatively charged nucleic acid into nano-sized complexes by electro-static interaction.  Plasmid DNA is the most common non-viral gene expression vector, but the flexibility of synthetic carriers allows the formulation of other nucleic acids including messenger RNA (introduction).  It is taught that the special features of dendrimers, including mono dispersity and the high density of multivalent functional surface groups make them attractive materials for the development of precise gene transfer agents (section 3).  It is taught that oligoamino acids that contain short repeats of ethylenediamine such as tetraethylenepentamine provide cationic binding sites for negatively charged nucleic acids and the residual nonprotonated amines are responsible for endosomal buffer capacity (page 608, right column). 
	Shi et al. is directed to branched cationic lipids for nucleic acid delivery system.  Claimed is a method  of introducing an oligonucleotide into a cell comprising contacting a cell with a nanoparticle comprising nucleic acids encapsulated within a nanoparticle comprising a cationic lipid, a fusogenic lipid and a PEG lipid (claims 13-14, 24 and 37).   Fusogenic lipids include DOPE (claim 16).  Suitable dosage forms depend on the route of administration chosen, i.e. whether local or systemic treatment.  Suitable forms include topical, parenteral, etc. (page 63).  For administration by inhalation, the nanoparticles can be conveniently delivered in the form of an aerosol spray (page 64).  Cationic lipids neutralize the negative charges of nucleic acid and facilitate cellular uptake of the nanoparticle containing the nucleic acid therein (page 5).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sun, Li et al., Tomalia et al., He et al. and Shi et al.  and utilize tetraethylenepentamine as the core polyamine of the dendrimer.  One skilled in the art would have been motivated to utilize tetraethylenepentamine as Sun teaches the core polyamines include ethylenediamine.  As taught by He et al., oligoamines with short repeats of ethylenediamine include tetraethylenepentamine.  Since the cationic binding sites of the polyamine provide binding sites for negatively charged nucleic acids, it would have been obvious to one skilled in the art to utilize a core with a number of cationic amines which could aid in the neutralization of the negative charge on the nucleic acid and facilitate cellular uptake as suggested by He et al. and Shi et al.  Since tetraethylenepentamine is a known polyamine for forming dendrimers as taught by Tomalia et al., there is a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sun, Li et al., Tomalia et al., He et al. and Shi et al.  and utilize C11 or C12 thiols in place of the cysteamine of Sun.  Sun teaches utilizing click chemistry between the CD and AB monomers.  Li et al. teaches the use of click chemistry with the alkyl thiols.  Since hydrophobic thiol tails are known to be utilized in compounds which are used to for enhanced cell transfection in delivering siRNA as taught by Li et al., one skilled in the art would desire their use in designing dendrimers which are used to delivery siRNA or other nucleic acids.  As recognized by He et al. and Shi et al., enhancing cell transfection is necessary for nucleic acid delivery.  One skilled in the art would recognize based on the teachings of Li et al., that hydrophobic thiol tails enhance cell transfection.  Therefore, when formulating dendrimers for nucleic acid delivery, one skilled in the art would have been motivated to utilize hydrophobic thiol tails with a reasonable expectation of success in enhancing cell transfection.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sun, Li et al., Tomalia et al., He et al. and Shi et al.  and contact cells with a composition, such as nanoparticles, of the dendrimer encapsulating nucleic acids in combination with a helper phospholipid.  One skilled in the art would have been motivated to contact cells in order to introduce the nucleic acids in to the cell for gene therapy as suggested by He et al., Shi et al., and Li et al.  Regarding the claimed contacting, Shi et al., teaches that local and systemic delivery can be utilized to deliver nucleic acids.  Shi et al. also recognizes that the nucleic can be delivered to cell via inhalation.  Therefore, it would have been obvious to administer the composition with the dendrimer and nucleic acid in a known manner.   Regarding claims 8 and 11, both Li et al. and Shi et al. recognize the use of additional lipids with cationic lipids.  Li et al. recognizes that the dendrimers of Sun would be cationic lipids when using the hydrophobic thiol tail.  Therefore, one skilled in the art would have been motivated to utilize additional lipids such as DOPE in order to enhance cell transfection.  Li et al. teaches a ratio of cationic lipid to DOPE falling within the scope claimed.  
Regarding the claimed structure, tetraethylenepentamine has the following structure:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Sun teaches reacting amines via Michael addition reactions with AB type monomers  methacryloyloxyethyl acrylate or methacryloyloxypropyl acrylate wherein methacryloyloxyethyl acrylate has the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  The terminal end of this molecule then reacts with the alkyl thiol via click chemistry.  This results in compound 5A2SC8 (the third structure of claim 37).  

Response to Arguments
Applicants’ arguments filed November 1 2022 have been fully considered but they are not persuasive. 
Applicants argue that (1) the cited references provide no teaching or motivation to combine the teachings of Sun with Li to arrive at the claimed terminating group.  It is argued that the lipids disclosed by Li do not comprise methacryloyloxyethyl acrylate nor any other degradable diacyl group having the structure of formula VII.  The linkers used in Li and shown in the synthetic procedure are completely different.  The linkers of Li require an alkyne functional group to create two thiol tails per linker.  But the instantly claimed degradable linker of formula VII is connected to one terminating group.  The skilled artisan starting with the disclosure of LI would not arrive at the claimed structure.  
Regarding Applicants’ first argument, Li is not the only reference utilized.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Secondly, LI is not the reference being modified, Sun is the primary reference.  Sun teaches the synthesis of polyester dendrimers.  The first step in the synthesis is reaction of a polyamine with an AB type asymmetric monomer.  While the 5A2 polyamine is not taught by Sun, Tomalia et al. and He et al. recognize the use of such polyamines in the formation of dendrimers.  The AB type asymmetric monomer taught in Sun is methacryloyloxyethyl acrylate which corresponds to formula VII as claimed.  Sun then teaches that the AB monomer is reacted with a CD monomer.  CD monomers expressly taught by Sun are those which include a sulfur group such as cysteamine.  Sun teaches that the reaction between B functional groups and C functional groups is a click chemical reaction.   Li et al. also teaches sulfur containing groups which can be reacted via a click chemical reaction.  Li et al. expressly teaches that the hydrophobic tails comprising from the alkyl thiols showed enhanced cell transfection compared to shorter chains.  This provides the motivation to utilize these specific thiol containing groups in Sun when using the dendrimer for drug delivery.  While the exact same click chemistry is not utilized in Li et al., the reference still establishes that these thiols can be utilized in click chemistry.  Since Sun also teaches the use of click chemistry between the methacryloyloxyethyl acrylate (AB monomer) and a thiol containing CD monomer, there is a reasonable expectation of success.  
Applicants argue that (2) the cited references provide no teaching or motivation to combine the teachings of Sun with Tomalia, He and Shi.  It is argued that tetraethylenepentamine is in a laundry list of nucleophilic cores.  With no reason to or motivation to select this particular nucleophilic core.  Also, Tomalia teaches that the dendrimers are used in demulsifiers.  It is argued that a skilled artisan would have no reason to make the necessarily modifications to the star dense dendrimers of Tomalia to arrive at the therapeutic composition claimed.  It is argued that the Office action has not demonstrated that a skilled artisan would be motivated to combine the teachings of Sun and Tomalia to arrive at the instant invention.  It is argued that the Office action has not demonstrated a skilled artisan reviewing Sun and He would have a reasonable expectation of success.  It is argued that none of He’s polymeric materials and dendrimers fall within the scope of instant formula I.  He uses tetraethylenepentamine as a scaffold for an oligoamino acid opposed to a core for a compound.  He does not provide motivation to arrive at the claimed invention. It is argued that the Office action as not demonstrated that a person of ordinary skill would have a reasonable expectation of success in combining Sun with Shi.  It is argued that the lipids disclosed in Shi are significantly different than the compounds of formula I.  None of the compounds of Shi fall within the scope of formula I.  
Regarding Applicants’ second arguments, the examiner cannot agree that the list in Tomalia is a laundry list of infinite choices.  Tomalia provides a finite listing of amine containing cores which are all known to provide branching for dendrimer formation.  Depending on the number of branches desired, one skilled in the art would recognize that different amines can be utilized.  Also, Tomalia is not the only reference utilized.  Sun teaches cores of ethylene diamine.  He et al. teaches that tetraethylenepentamine is a short repeat of ethylenediamine and provides cationic binding sites for negatively charged nucleic acids.  This provides the motivation to select tetraethylenepentamine as the core when formulating the dendrimer for drug delivery, especially nucleic acid drug delivery.  With regards to the arguments about the demulsifying properties of Tomalia, Tomalia is not the reference being modified, therefore to establish a prima facie case of obviousness, the rejection need not modify Tomalia to form a therapeutic composition as Sun already teaches a therapeutic composition and that is the reference being modified.  While He et al. does not teach the compounds instantly claimed, Applicants again are using a piecemeal analysis of the references.  The rejection is not based on Sun and Tomalia alone or Sun and He alone but the combination of the references.  The examiner agrees that the if the rejection were based solely on the combination of Sun and He, the instantly claimed compounds would not be taught.  But the rejection is not based on only those two references.  Sun teaches that ethylenediamine can be used as a starting core in dendrimer formation. Tomalia teaches that tetraethylenepentamine can be utilized as the starting core for dendrimer formation.  He teaches that tetraethylenepentamine is a short repeat of ethylenediamine but is advantageous as it can provide cationic binding site for negatively charged nucleic acid.  This provides the motivation to combine the references.  Since tetraethylenepentamine is a repeat of ethylenediamine and know to be used as a core, there is a reasonable expectation of success in the replacement of the ethylenediamine taught in Sun with its short repeat tetraethylenepentamine.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It appears Applicants are looking at the references in a vacuum and not in what the combination of references would suggest.  The examiner recognizes that a single reference does not teach the claimed compounds of formula I.  The examiner recognizes that the secondary references utilized also do not expressly teach the compounds of formula I.  But the rejection is based on what the combination of references would suggest to one skilled in the art.  The level of ordinary skill will often predetermine whether an implicit suggestion exists. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine/modify reference(s) absent explicit direction in a prior art reference. If, however, the level of skill is that of a chemical practitioner with knowledge in dendrimer design as well as drug delivery, then one can assume comfortably that such an artisan will draw ideas from medicine, physiology and pharmacy— without being told to do so. Shi et al. teaches that local and systemic delivery can be utilized to deliver nucleic acids.  Shi et al. also recognizes that nucleic acid can be delivered via inhalation.  Therefore, when utilizing the dendrimers of Sun to deliver nucleic acids, one skilled in the art based on the teachings of Shi et al. would recognize the different delivery routes which can be utilized.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 11, 21-22, 27-34 and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11247968. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for delivering an agent to a cell, the method comprises contacting said cell with said agent assembled with a lipid composition that comprises a compound having the structure of Formula I.
Patent ‘968 claims a composition comprising a dendrimer or pharmaceutically acceptable salt thereof that has the structural formula Core-Repeating Unit-Terminating group.  A same core as instantly claimed is claimed.  Therefore, the dendrimer falls within the scope instantly claimed for the compound of formula I.  The same mRNA is claimed.  The same additional compounds (i.e. steroid, phospholipid, etc.) are claimed.  The same ratios are claimed.  Claimed is that the composition is formulation for administration which includes various different forms and methods of administration.  
While, Patent ‘968 claims the composition is formulated for administration and that administration includes a plethora of different ways the composition is administered, Patent ‘968 does not expressly teach contacting a cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the composition comprising the dendrimer and mRNA.  One skilled in the art would have been motivated to administer the composition as patent ‘968 specifically claims the composition is formulated for administration.  Administration of the composition in any of the forms expressly claimed would necessarily results in the composition which comprises the same agent and same compound instantly claimed coming into contact with a cell.  
It is noted that since the instant application is a CON (or CIP) of US Application No. 15265064 (US Patent No. 11247968, the 121 shield does not apply.

Claims 1-3, 8, 11, 21-22, 27-34 and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76, 78-90, 97-104 and 108-115 of copending Application No. 17124462 (USPGPUB No. 20210121411). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘462 claims a method for delivery a messenger ribonucleic acid (mRNA) into a cell, the method comprising contacting said cell with a lipid composition assembled with said mRNA.  The lipid is a compound having structure of formula I: core-(repeating unit)n-terminated group which is the same as instantly claimed.  A phospholipid is claimed, a PEG-conjugated lipid is claimed and a steroid or steroid derivative is claimed.  
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both are directed to methods which comprise contact a cell with a lipid composition comprising the same mRNA and lipid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 8, 11, 21-22, 27-34 and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, 11, 13, 22, 24, 32-33, 41, 48, 50, 52, 61, 65, 91, 93, 101, 109, 112 and 122-125 of copending Application No. 15597063 (USPGPUB No. 20170354672). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘063 claims a composition comprising a folded transfer ribonucleic acid and an aminolipid delivery compound.  The amino lipid delivery compound has the structure of formula I which is the same as instantly claimed.  The composition further comprises a steroid or steroid derivative, a phospholipid or a polymer conjugated lipid.  A method of treating a disease or disorder in a subject comprising administering to the subject the composition is claimed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the composition comprising the dendrimer and tRNA as copending ’063 expressly claimed administration of the composition.  Administration of the composition in any form would necessarily results in the composition which comprises the same agent (nucleic acid) and same compound instantly claimed coming into contact with a cell.  

Claims 1-3, 8, 11, 21-22, 27-34 and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17064505 (USPGPUB No. 20210023120). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘505 claims a method for delivery a tRNA into a cell of a subject the method comprising contacting said sell with a composition comprising an aminolipid compound coupled to said tRNA.  The aminolipid is a dendrimer comprising a core-Repeating unit-terminating group which is the same as instantly claimed.  The composition further comprises a steroid or steroid derivative, a phospholipid or lipid coupled ot a polymer.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both are directed to methods which comprise contact a cell with a lipid composition comprising the same nucleic acid and lipid.

Response to Arguments
Applicant's arguments filed November 1 2022 are acknowledged.  The rejections are maintained since applicant has not made any substantive arguments traversing the rejection.  Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 714.02 and CFR 1.111(b)). 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616